\OOO\IC\U'l-L

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Kn`stin A_ Zilberstein, Esq. (SBN: 200041)
Jennifer R. Bergh, Esq. (SBN 305219)

Adam P. Thursby, Esq. (SBN 318465)

LAW OFFICES OF MICHELLE GHIDOTTI
1920 Old Tustin Ave

Santa Ana, CA 92705

Ph; (949) 427-2010
Fax: (949) 427-2732
athursby@ghidottilaw.com

Attomey for Secured Creditor

Franklin Credit Management Corporation as servicer

for Deutsche Bank National Trust Company,

as certificate trustee on behalf of Bosco Credit II T rust Serles 2010-1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALlFORNlA

SAN DIEGO DIVISION
In Re: CASE NO.: 18-01740-LA13
MARGARITO VASQUEZ SANCHEZ CHAPTER 13
Debtor. RS No.: AT-l

SUPPLIMENTAL DECLARATION
IN SUPPORT OF MOTION FOR
RELIEF FROM AUTOMATIC
STAY

Judge: Judge Louise DeCarl Adler

 

\,\_/\_/V\_/\,/\./\'/\./\./\_/\/W\_/\_/\_/V\_/\_/\_/\/\_/

1
Supplemenml Dcclarminn in Support 01`1\/1011011 for Relict`

 

O\OOO\]G\Lh-l>~

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

I1 __G_'lf_l§l _D'E_lia __ _ _ ` declare and state as follows:

l. 1 am over the age of eighteen years and not a party to this action The facts set
for the below are known to me personally based upon the review of the business records and 1
have first-hand knowledge of them. lf called as a witness, 1 could and would testify
competently under oath to such facts.

2_ I am an employee of Franklin Credit Management Corporation (“Franklin”
herein), which services the subject loan on behalf of Deutsche Bank National Trust Company,
as certificate trustee on behalf of Bosco Credit 11 T rust Series 2010-l (“Secured Creditor”
herein) and am familiar with the subject Deed of Trust and loan in favor of Secured Creditor
and the subject Bankruptcy case.

3. l am familiar with the manner and procedure by which the records of Secured
Creditor are obtained, prepared, and maintained Those records are obtained, prepared, and
maintained by employees or agents of Secured Creditor in the performance of their regular
business duties at or near the time, act, conditions, or events recorded thereon The records are
made either by persons with knowledge of the matters they record or from information
®mmMWmmmMm$MMmmmngmwwmm$mmmmmmmmmmmmm&
in the regular course of business

4. Secured Creditor and Franklin have been responsible for the handling of all
mmwwrdmweKMhemuwdwngkmnpnmtomehm@ofmewnmnnmdmhnmwdmgbmnm
limited to processing of all payments received, crediting of received payments, adding all
proper charges to the loan, confirming the maintenance of hazard insurance and property taxes,
property preservation where appropriate, communicating with and responding to the borrower
on all matters relative lo the loan, and the commencement of non-judicial foreclosure
proceedings where appropriate. All activities on the loan advanced by Secured Creditor were
advanced in accordance with the terms of the Note, Deed of Trust, and
Forebearance/Modification Change of Tenns Agreement.

////

2
Supplcmentul Dcc|nrntinn in Siipport ol'l\/lollon for Rclicf

 

vith

\`IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

5. Franklin Credit Management’s policy is that requests for a loan modification
must be in writing Af`ter a request is received we send an acknowledgement letter which
contains a list of the documents Franklin needs to evaluate the modification

6. As of 12/14/18 Franklin Credit Management has not received a request for a
loan modification from the Debtor.

7 . Franklin Credit Management received a settlement offer from the debtor, but it
was rejected A true and Correct Copy of a letter sent to debtor rejecting the settlement offer is
attached as “Exhibit 1.”

8_ That same settlement offer has been resubmitted and rejected multiple times.

9. Franklin Credit Management has received numerous communications from the
Debtor’s son about the loan. Debtor’s son has spoken to multiple people in our office about the
loan.

lO. Debtor’s son has been told that requests for loan modification need to be in
writing.

////

////

////

////

////

ll. Recently Franklin received a fax from debtor’s son. It contains approximately
35 pages of assorted documents, including some tax returns According to a voice mail left for
me by Debtor’s son the fax should have approximately 200 pages of documents Debtor`s son
was informed that only approximately 35 pages came through. Each time the fax is resent the

same approximately 35 pages come through.

3
Supplcmcntal Dcclari\lion in Supporl ol Molion l`or Rclicl`

 

Lh-l>~L»->N

O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

12. The fax does not contain the documents we need to evaluate Debtor for a loan
modification The fax also included a letter asking for a settlement The letter did not request a
loan modification

13. The Debtor’s son last called our office on December 12, 2018. We have
attempted to reach out to him since that date to resolve these issues but he does not answer our
calls and we are unable to leave a voicemail. We made contact with him today and again

advised him that loan modification requests need to be in writing.

1 declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Execured on l%\l\_l_\fi§_ <Dare) _ \l--. ill Kil>j~[»li%(- <City), ill <State)

  

.\ - \
_ __bilitl_»- rif 10 n

Print Name

4
Supplcmcntul Dccluration in Supporl ol`Mulion for Reliel`

 

EXHIBIT “l”

m FRANKUNCR[ED['I‘ 101 1100.-6631.061_25\"1-16…; lui-_-Cy<:irv_.\ij07502

l 'l 8111!~(\5(1~71()2 ' 1" 2111¢839~¢15()5
MANAGEMENT CouPORATiON'

08/13/2018

l\/largarito Vazquez Sanchez
1287 Avenida Amistad
San l\/larcos, CA 92069

Account Number'. 2001
Property Address: 1287 Avenida Amistad, San l\/larcos, CA 92069

RE: Decline of Settlement Request

Dear Sir/l\/ladam.'

Pursuant to your request that Franklin Credit l\/lanagement Corporation (“Franl<lin Credit”) consider a Sett|ement of
the above referenced account, we unfortunately must decline your request at this time for the following reasons:

(Only items marked off with an enclosed box [X] are needed /relevant)

Application submitted is missing the following required documentation:

[] First Lien Payoff Letter

[] Where funds are coming from

[] Hardship letter detailing circumstances for requesting short sale showing offer
[] Proof of Income

[] Third Party Authorization Form

[xl The offer to FCMC of$ 40,000.00 was considered too low

Should you wish to submit another request or send additional required information, please fax to 201~839-4659
Attn: Settlement Department. Please note due to a high volume of Settlement requests, only viable and complete
offers Will be reviewed for consideration Should we not hear from you within 10 days ofthis letter, we will assume
you have withdrawn your request.

This letter does not constitute a hold or discontinuance of any action pending or being taken towards your account
with Franklin Credit, and is only to formally advise you neither the boss l\/litigation Department nor Franklin Credit
has approved any loan Workout or alternative to foreclosure at this time.

Should you have any questions regarding this letter, please contact Loss l\/litigation Department at 800-255-5897.
We look forward to reaching a mutual agreement with you and your client.

Sincerely, k__/»~

__.»-- __ _

Dhavid Beh|er
AVP Delinquency l\/lanager (Nl\/ILS lD 1009218)
Franklin Credit l\/lanagement Corporation (Nl\/lLS lD 2 | 02)

/()/ Hz/c/.ro)i St/'eer .}erse_v Ci`ly, N./ ()73()2 7`8()()-65()-7/62 l,_l>.-W,L';{:,.t_,h,_!_q_jw£-H_,d-H nw
Ti/e., T/mr_ & Fl'/` 8.'()()/1/1410 5 P/l/lj ET Mr)u & Wec/. <S"O()AM 10 8 FM, ET
/€ci‘i'i'cu‘ 06"_"/»"/ 7

_L(Ll_l_l_u=-l.-“.>_=iMael_'hzr=wr gist_UJ_.QLI)Z_'_'I;.§Q,O;Q$_( 1:? l.ti;; utu 11'_-!:`.1'1=.1_\_1~' l_`l_l_\t`§_r_»:t_|_i_l_- stem

FRANKLIN CR|£ DlT ne a nunn sum-1 w 5 PM\ 111 - reiterate _1_\_»1-1_1._1<_:_00_»_11_\__1_11_»_ s iris-t sn;_z,tn._a¢)i»/.\t-tn

M»mi:j[_--»:r:.-: ( `rlr;»r)rgn`on q‘[)O|)M [?'|‘
' ' _ _A, ,,,_|,_.._‘..*

Additional Disclosures:

California:
As required by law, you are hereby notified that a negative credit report reflecting on your credit records may be submitted to a credit

reporting agency ifyou fail to fulfill the terms ofyour credit obligations. The state Rosenthal Fair Debt Collection Practices Act and the
federal Fair Debt Collection Practices Act require that, except under unusual circumstances, collectors may not contact you before 8
a.m. or after 9 p.m. They may not harass you by using threats of violence or arrest or by using obscene language Collectors may not
use false or misleading statements or call you at work ifthey know or have reason to know that you may not receive personal calls at
work. For the most part, collectors may not tell another person, other than you attomey or spouse, about your debt. Collectors may
contact another person to confirm your location or enforce ajudgment. For more information about debt collection activities, you may
contact the Federal 'l`rade Commission at 1-877-FTC-HELP or ww\;.`l`_lc.go`v.

Colorado:

FOR INFORMATION ON THE COLORADO FAlR DEBT COLLECTION PRACTICES ACT, SEE \__\_-'_\\j_\_-_\j:_t"._n_;_ig:g'i\;fc_:_i_lj.

A consumer has the right to request in writing that a debt collector or collection agency cease further communication with the consumer.
A written request to cease communications will not prohibit the debt collector or collection agency from taking any other action
authorized by law to collection the debt.

Franklin Credit Management Corporation

101 Hudson Street, 25th Floor

Jersey City, New Jersey 07302

(888) 811-4484

For Colorado Residence:

Franklin Credit Management Corporation

c/o Peter Lucas

Appel & Lucas, P.C.

1660 17‘h Street, Suite 200, Denver, CO 80202
(3 03) 297-9800

Minnesota:
This collection agency is licensed by the Minnesota Department of Commerce.

North Carolina:

COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE SENT TO`
THE NORTH CAROI.INA COMMISSIONER OF BANKS

4309 Mail Service Center

Raleigh, North Carolina 27699-4309

NC Collection Agency Permit # 102122

A TOLL-FREE CONSUMER HOTLINE lS AVAILABLE AT (888)384~3811. You may also visit online at n‘)§j,tv_.ug§§gli:_g,§?_\(.
Franklin Credit Management Corporation

101 Hudson Street, 25"‘ Floor

Jersey City, New Jersey 07302

(888)811-4484

Texas:

COMPLAINTS REGARDING THE SERVICING OF YOUR l\/IORTGAGE SHOULD BE SENT TO:
The Department of Savings and Mortgage Lending

2601 North Lamar, Suite 201

Austin, Texas 78705

A TOLL-FREE CONSUMER HOTLINE lS AVAlL/-\BLE AT 877-276-5500

Franklin Credit l\/lanagement Corporation
101 l-ludson Street, 25"' Floor
Jersey City, New Jersey 07302

_l_<_l_l 1111¢1:~'1111 _!_~`_l_l_\~.‘¢l °_J._L'.l`.$i.>>' .L.'.i.f_v,._?`i.l_QU¢_?fl '_ il_`.Bll£?-f’jf!-_'i 1113 '_w\r.\r_.lir‘.-'_n_=_l_~'.|irrL.`_l'§r_|l.l_:v.£!tu

FRANKUN Cl'll:.l`)li l__u't-_:_:t_-_"l‘HH-,_s;_r_ruaa-rr_ris__i'rt_-L li'_i_'_'_ryr_rr_r_r___&_W_t»_tl_._szr_rn/_\_i§-_r rrrx_r*r\-l.___r_-_.jl_ - l_-i-r'._ii_;§_)_g_l_r\__n_i_r_r_»

Ma)r,:_;‘rrn;mr (.`r)r,f.\on:tion .-` {)UI»M |,"|'

New York State:

DEPARTMENT OF CONSUMER AFFAINEW YORK CITY RS LICENSE NUMBER: l 163777

You may file a complaint about your servicer with the New York State Department of Financial Services or obtain further information
from the Department by calling the Department's Consumer Assistance Unit at 1-800-342-3736 or by visiting the Department's website
at \\ t\-\\-'.rl|f\.rr_\;igg.

Please direct all complaints and inquiries to:
Franklin Credit Management Corporation
Attn: Dispute Resolution Unit

101 Hudson Street, 25th Floor

Jersey City, New Jersey 07302

Or, you may call in at (888) 327-9900.

Additional information and assistance, including a list of approved, not-for-profrt housing counselors7 may be found at the Department
of Financial Services website ()_\'\v\q.r|l`s.r_r)'.grL/) or at the Division of Housing and Community Renewal website (_\_\'\\'u_':[r__\;s_r_lM.r__'n_\’}.

Housing Counselor lnforrnation: lf you would like counseling or assistance, you can contact the following: U.S. Department of Housing
and Urban Development (HUD): For a list of homeownership counselors or counseling organizations in your area, go to
11_1_11‘.1` \..\' 11'\.~._11_11_¢1_~§.<.1_»' '<>l.`l i.r.L.'.r~`-".l.' 51'='.'>.11111retailersl`L\<)_r.mi_|_"_l!ltl_-_$!!‘.J;~.l _3_32.

Debt collectors, in accordance with the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., are prohibited from engaging irr
abusive, deceptive, and unfair debt collection efforts, including but not limited to:

(i) the use or threat ofviolence;
(ii) the use of obscene or profane language; and
(iii) repeated phone calls made with the intent to annoy, abuse, or harass

lf a creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the following types
of income from being taken to pay the debt:

. Supplemental security income, (SSI);

. Social security;

. Public assistance (welfare);

. Spousal support, maintenance (alimony) or child support;

. Unemployment benefits;

. Disability benefits;

. Workers’ compensation benefits;

. Public or private pensions;

9. Veterans’ benefits;

10. Federal student loans, federal student grants, and federal work study funds; and
1 1. Ninety percent ofyour wages or Salary earned in the last sixty days.

OO\lG\LI\-D~b~)l\)»_

RANKLlN ( :Rli 1511 1111_Iw_<z.-,r»n_srrn-r - Jr-r;rrrs_r;irx.._nr_ln.trn-il,'rar).;,rz§<rirr»_?._;~__v_\~rn_i;);_:r=ri~:lmt.'rnl_rr._n:_»rrr
Man,=,;rwmrr.a§;~.§r.m',m `l`.u_=.:_- .& `|f|r_\_lf;- _B-UEH.\1\.'1..12_§£1_\_11__1:1'_|`_°blast_\K_'._W_L'_d-_\‘irilt?»'\.l_\;l...ry_S link 1`?`|"_ |."1'.1- H.-_!l_¢_\/_\_h»l

@MM 1 '1` |.`

Utah:
As required by Utah law, you are hereby notified that a negative credit report reflecting on your credit records may be submitted to a

credit reporting agency ifyou fail to fulfill the terms ofyour credit obligations
Statute of Limitations Disclosures:

New Mexico:
We are required by New Mexico Attorney General Rule to notify you ofthe following information This information is not legal advice:

This debt may be too old for you to be sued on it in court. lf it is too old, you can’t be required to pay it through a lawsuit

You can renew the debt and start the time for the filing ofa lawsuit against you to collect the debt ifyou do any ofthe following: make
any payment of the debt; sign a paper in which you admit that you owe the debt or in which you make a new promise to pay; sign a
paper in which you give up (“waive”) your right to stop the debt collector from suing you in court to collect the debt.

Massachusetts

NQT].CE_QE lMHORTAhiT.RlGlfl`S

You have the right to make a written or oral request that telephone calls regarding your debt not be made to you at your place of
employmentl Any such oral request will be valid for only ten days unless you provide written confirmation ofthe request postmarked
or delivered within seven days of such request. You may terminate this request by writing to the debt collector.

©OO\]O\UI-l>w[\)»_i

[\)l\.)l\.)[\)[\.)[\.)[\.)[\)[\.)>-*>-‘)-l)-l»-¢>_¢>_¢>_a»_¢>_r
OO\IO\Ui-I>L»J[\)i-‘O\OOO\lO'\&h-Pwl\)>-‘O

 

 

Kristin A. Zilberstein, Esq. (SBN: 200041)
Jennifer R. Bergh, Esq. (SBN 305219)

Adam P. Thursby, Esq. (SBN 318465)

LAW OFFICES OF MICHELLE GHIDOTTI
1920 Old Tustin Ave

Santa Ana, CA 92705

Ph: (949) 427-2010

Fax: (949) 427-2732
athursby@ghidottilaw.com

Attorney for Secured Creditor

Franklin Credit Management Corporation as servicer

for Deutsche Bank National Trust Company,

as certificate trustee on behalf of Bosco Credit 11 Trust Series 2010-1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

SAN DIEGO DIVISION
1n Re: ) CASE NO.: 18-01740-LA13
)
MARGARITO VASQUEZ SANCHEZ ) CHAPTER 13
)
Debtor. ) RS No.: AT-l
)
) CERTIFICATE OF SERVICE
)
)
)
)
CERTIFICATE OF SERVICE

 

1 am employed in the County of Orange, State of California. 1 am over the age of
eighteen and not a party to the within aetion. My business address is: 1920 Old Tustin
Avenue, Santa Ana, CA 92705.

1 arn readily familiar with the business’s practice for collection and processing of
correspondence for mailing with the United States Postal Service; such correspondence would
be deposited with the United States Postal Service the same day of deposit in the ordinary

course of business.

 

\OOO\]O\U`I-|>L»JN>-*

[\.)[\.)l\.)[\)[\.)[\)[\)l\)[\))-\)-¢)-¢>_l»-¢»_~r-i»_~»_a>_¢
OO\]O\UIJ>L»J[\)*_‘O\OOO\]O\Ui-l>b~>[\)'-‘O

 

 

On December 14, 2018, 1 served the following documents described as:

¢ SUPPLIMENTAL DECLARATION IN SUPPORT OF MOTION FOR
RELIEF FROM AUTOMATIC SAY

on the interested parties in this action bv placing a true and correct copv thereof in a sealed

envelope addressed as follows:

fVia United States Mail`l

 

Debtor

Margarito Vasquez Sanchez
1287 Avenida Amistad

San Marcos, CA 92069

Counsel for Debtor

David L. Speckman

Speckman & Associates

1350 Columbia Street, Suite 503
San Diego, CA 92101

 

 

Trustee

David L. Skelton
525 B St., Suite 1430
San Diego, CA 92101-4507

U.S. Trustee

United States Trustee
Office of the U.S. Trustee
880 Front Street, Suite 3230
San Diego, CA 92101

 

Xx (By First Class Mail) At my business address, 1 placed such envelope for deposit with
the United States Postal Service by placing them for collection and mailing on that date

following ordinary business practices.

Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the

Eastern District of California

_§_(Federal) 1 declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

Executed on December 14, 2018, at Santa Ana, California

/s/ Steven P. Swartzell
Steven P. Swartzell

 

 

